Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/21 has been entered.

Allowable Subject Matter

3.	Claims 1-6 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, van Borselen et al. (Pub. No. US 2013/0226463) teaches systems and methods for deghosting marine seismic streamer data using cost-functional minimization and transforming recorded wavefield data from the space-time domain to a wavenumber-frequency domain and computationally deghosts the wavefield data in the wavenumber-frequency domain; However, van 
                        
                            
                                
                                    V
                                
                                
                                    
                                        
                                            a
                                        
                                    
                                
                            
                            (
                            ω
                            )
                        
                     =                         
                            
                                
                                    D
                                
                                
                                    
                                        
                                            a
                                        
                                    
                                
                            
                            (
                            ω
                            )
                        
                     -                         
                            
                                
                                    G
                                
                                
                                    
                                        
                                            r
                                        
                                    
                                
                            
                            (
                            ω
                            )
                             
                            X
                            (
                            ω
                            )
                             
                            
                                
                                    G
                                
                                
                                    
                                        
                                            s
                                        
                                    
                                
                            
                            (
                            ω
                            )
                             
                            W
                            (
                            ω
                            )
                        
                    ,                         
                            ∀
                             
                            ω
                        
                    

where the matrices                        
                            
                                
                                     
                                    V
                                
                                
                                    
                                        
                                            a
                                        
                                    
                                
                            
                            (
                            ω
                            )
                        
                      denote residual terms such that                         
                            
                                
                                    V
                                
                                
                                    r
                                    s
                                
                                
                                    (
                                    a
                                    )
                                
                            
                            (
                            ω
                            )
                        
                     is the residual at frequency ω of the signal from source s at receiver r, the matrices                         
                            
                                
                                    D
                                
                                
                                    
                                        
                                            a
                                        
                                    
                                
                            
                            (
                            ω
                            )
                        
                      denote acquired data with or without multiples, the matrices X(ω)  denote ghost-free data, the matrices W(ω) denote the wavelet information, and the matrices                          
                            
                                
                                     
                                    G
                                
                                
                                    
                                        
                                            r
                                            s
                                        
                                    
                                
                            
                            (
                            ω
                            )
                        
                        denote ghost functions, the latter being defined as

    PNG
    media_image1.png
    194
    356
    media_image1.png
    Greyscale
, 
in combination with the rest of the claim limitations as claimed and defined by the Applicant.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   
 Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857